Name: Directive 96/58/EC of the European Parliament and the Council of 3 September 1996 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipment
 Type: Directive
 Subject Matter: European Union law;  organisation of work and working conditions;  European construction;  technology and technical regulations;  marketing
 Date Published: 1996-09-18

 Avis juridique important|31996L0058Directive 96/58/EC of the European Parliament and the Council of 3 September 1996 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipment Official Journal L 236 , 18/09/1996 P. 0044 - 0044DIRECTIVE 96/58/EC OF THE EUROPEAN PARLIAMENT AND THE COUNCIL of 3 September 1996 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipmentTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas Directive 89/686/EEC (4) requires that all personal protective equipment (PPE) bear the 'CE` marking and that this marking be accompanied by additional information corresponding to the year in which the marking was affixed;Whereas this indication of the year is not a factor beneficial to the safety of the user of the PPE; whereas this indication might be confused with the date of obsolescence which must be affixed to PPE subject to ageing;Whereas affixing this indication of the year is a burden on the manufacturers of PPE; whereas the cost of this burden is far from negligible;Whereas, in view of the principle of subsidiarity, the simplification resulting for manufacturers from abolishing the requirement to indicate the year in which the 'CE` marking was affixed can be achieved only by means of a Directive amending Directive 89/686/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 In Annex IV to Directive 89/686/EEC, the following wording shall be deleted:'Additional information:- The last two digits of the year in which the CE marking was affixed; this information is not required in the case of the PPE referred to in Article 8 (3).`Article 2 1. Member States shall before 1 January 1997 adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply these measures from 1 January 1997.When Member States adopt these measures they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 3 September 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentI. YATES(1) OJ No C 23, 27. 1. 1996, p. 6.(2) OJ No C 97, 1. 4. 1996, p. 8.(3) Opinion of the European Parliament of 22 May 1996 (OJ No C 166, 10. 6. 1996, p. 60), Council common position of 10 June 1996 (OJ No C 220, 29. 7. 1996, p. 11) and Decision of the European Parliament of 17 July 1996 (OJ No C 261, 9. 9. 1996).(4) OJ No L 399, 30. 12. 1989, p. 18. Directive as last amended by Directives 93/68/EEC (OJ No L 220 30. 8. 1993, p. 1) and 93/95/EEC (OJ No L 276, 9. 11. 1993, p. 11).